Citation Nr: 1234835	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing.

4.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in conjunction with these claims on appeal.   


FINDINGS OF FACT

1.  Service connection has been granted for bilateral hearing loss rated 100 percent disabling, and tinnitus rated 10 percent disabling.

2.  A service-connected disability has not resulted in the Veteran's confinement to his dwelling or immediate premises, has not rendered him unable to protect himself from the hazards and dangers incident to his daily environment.  The disabilities done not require the daily personal assistance of another.

3.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to blindness in both eyes, includes the anatomical loss or loss of use of both hands or is due to sever burn injury.  He is not confined to his home or immediate premises due to service connected disabilities.

4.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together  with residuals of organic disease or injury or the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.    

5.  The Veteran's service-connected disabilities have not resulted loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the need for aid and attendance of another or being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).

2.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.809a (2011).

3.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.809 (2011).

4.  The criteria for automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3902, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.808 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Special monthly compensation is also payable to individual are permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i)(2).  The requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id

A Veteran, having had active military service after April 20, 1898, with a service-connected disability rated as permanent and total and due to: (1) loss or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury with so affect the functions of balance or propulsion  as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or able the elbow; or, (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, will be eligible for assistance in acquiring specially adapted housing.  38 C.F.R. § 3.809.

A Veteran, not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809, with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant.  38 C.F.R. § 3.809a.

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808.

II.  Analysis

In this case, the Veteran contends that as a result of his service, he has current disabilities that requires the aid and attendance of another or renders him housebound or entitles him to a special home adaptation grant, specially adapted housing, or automobile and adaptive equipment.  VA records show service connection is currently established for bilateral hearing loss (100 percent) and tinnitus (10 percent).  His combined service-connected disability rating is 100 percent.  

In a June 2005 report of examination for housebound status or permanent need for regular aid and attendance, the examiner remarked that the Veteran was quite debilitated due to combination of prior stroke and vertigo.  The examiner explained that vertigo limited the Veteran's activities of daily living and ability to ride in a vehicle; the Veteran required a wheelchair to traverse any significant distance.  Reported diagnoses included labyrinthitis/tinnitus, status post cerebrovascular accident, hypertension and high lipids.  The Veteran complained of daily vertigo and left arm and leg weakness since having a stroke in 2005.  

In his January 2009 Substantive Appeal, the Veteran reported that in addition to his hearing loss, he had bad headaches, stomach cramps, Meniere's disease, sleep disturbances and symptoms attributable to vertigo that render him disabled and thus entitled to the claimed benefits.  However, given its review of the record, the Board finds that entitlement to: special monthly compensation based on the need for aid and attendance of another or being housebound, a special home adaptation grant, specially adapted housing or automobile and adaptive equipment is simply not warranted.  

The Board emphasizes that Congress has specifically limited entitlement to such benefits where the Veteran's service- connected disabilities have resulted in (A) the Veteran's need of the regular aid and attendance of another person or confinement to his dwelling or immediate premises; or, (B) permanent and total disability due to (1) loss or loss of use, of both lower extremities as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with (a) residuals of organic disease or injury or (b) loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or able the elbow; or, (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or, (C) permanent and total disability due to blindness in both eyes, includes the anatomical loss or loss of use of both hands or is due to severe burn injury; or, (D) loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips.  See 38 U.S.C.A. §§ 1114, 2101, 3902; see also 38 C.F.R. §§ 3.350, 3.352, 3.808, 3.809, 3.809a.

Thus, where, as here, medical evidence does not establish that the Veteran's service-connected disabilities have resulted in the requisite level of impairment to warrant entitlement, there can be no valid claim for entitlement to benefits.  In the instant case, the claims must be denied, because the essential criterion for eligibility-service-connected disabilities that have resulted in the requisite level of impairment-has not been met.  

To that end, the Board notes that the Veteran filed claims for service connection for headaches, posttraumatic stress disorder, Meniere's disease, depression, stomach cramps, dizziness, diarrhea and blurred.  The Veteran was scheduled for VA examinations in October 2010 in conjunction with these claims.  However, he failed to report to these examinations and did not request re-scheduling of the examinations.  The Board notes that the duty to assist is not always a one-way street.  A veteran seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  These examinations could have provided evidence to assist the Veteran in his current claims before the Board.  Given the Veteran's failure to cooperate with VA's efforts to assist him, the Board is of the opinion that no further assistance in this regard is required on the part of the VA and the claims must be evaluated on the evidence of record which does not support his contentions.

The only evidence of record supporting the Veteran's claims is his various lay assertions and lay assertions submitted on his behalf.  Although the Veteran and his lay witnesses are competent to provide evidence of visible symptoms, they are not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran and his witnesses, as laypeople, are not qualified to provide a medical diagnosis or competent opinion indicating that the Veteran's service-connected disabilities resulted in the requisite level of impairment.  Thus, in the absence of documented medical evidence or other indicia to corroborate their contentions, their credibility as to this matter is suspect, and their contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding these issues on appeal because the preponderance of the evidence is against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the benefits claimed on appeal are denied.  

     
ORDER

Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound is denied.

Entitlement to a special home adaptation grant is denied.

Entitlement to specially adapted housing is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


